DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 21, 2022 has been entered.
Claims 2-15 have been canceled. Claims 1 and 16-34 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The invention appears to employ Rhizomucor miehei CBS 143029 and Rhizomucor pusillus CBS 143028 to obtain a specific product. The written description of such strains and the method of isolating are insufficiently reproducible. Therefore, a deposit for patent purposes is required.
It appears that deposits were made in this application as filed as noted on page 9 line 15-20 of the specification. However, it is not clear if the deposits meet all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
Rhizomucor miehei CBS 143029 and Rhizomucor pusillus CBS 143028 is missing, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (Animal Feed Science and Technology. 1977;2:7-19. Cited on IDS) in view of Reade et al (Applied Microbiology. 1975;30(6):897-904. Cited on IDS), Iyayi et al (J. Food Technol Afr. 2001;6(4):116-118.), Varavinit et al (Starch. 1996;48:Nr.10.S.379-382. Cited on IDS), and Korz et al (Journal of Biotechnology. 1995;39:59-65.).
The instant claims recite a process for producing single cell protein (SCP), the process comprising the steps of: a) growing a thermophilic fungus of the genus Rhizomucor in a medium containing a fermentable carbon-rich feedstock; wherein the fungus is grown in submerged culture under non-sterile conditions at a temperature higher than 45°C and a pH of less than 3.8; 
Gregory teaches a method of converting cassava starch to protein (Title): comprising growing a thermophilic fungus in a medium containing cassava (a fermentable carbon-rich feedstock), wherein the thermophilic fungus is grown at a temperature higher than 45°C and a pH of less than 3.8 (p.9 para 5, p.13 para 1); producing a biomass in a fermenter (p.10 para 2); and recovering mycelium from submerged fermentations by filtering (p.10 para 5), wherein protein content is determined (p.10 last para, p.11 first para). Gregory teaches growth at a temperature higher than 45°C inhibits possible yeast contaminants and avoids the necessity for refrigerated cooling, growth at a low pH, about pH 3.5, inhibits possible bacterial contaminants, and the combination of a high temperature and a low pH appear to make sterilization of the substrate and the maintenance of aseptic conditions unnecessary (p.8 para 3). Gregory teaches cassava starch-to-protein conversion process in Reade (1975) (p.8 para 3-4), where Reade teaches a medium contains urea as a nitrogen source (Abstract).

Gregory does not teach the method wherein the fungus is of the genus Rhizomucor (claims 1a and 16).
Iyayi teaches a method of enriching protein of cassava by-products by fungi (Title), comprising fermenting Rhizomucor miehei in a medium containing cassava products (p.116 Introduction), wherein Rhizomucor miehei increases the protein of the cassava products (p.117 para 2-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Rhizomucor miehei in the method of Gregory, since Gregory discloses a method of producing protein from cassava, and Iyayi Rhizomucor miehei increases the protein content of cassava products. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Rhizomucor miehei with a reasonable expectation for successfully converting cassava starch to protein.
Although Iyayi does not teach the claimed strain deposit (claim 17), however, Iyayi does teach protein enrichment of cassava products by Rhizomucor miehei, which belong to the same genus and species as the claimed strain. Thus, the references’ strain would nevertheless has rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same genus and species, and their characteristic of protein enrichment of cassava, as evidenced by Iyayi.

The references cited above do not teach the method wherein the process is a fed-batch process, a repeated fed-batch process or a continuous process (claim 18), the process is a carbon-limited process (claim 19), the rate at which the feedstock is fed into the fermenter is in the range of 0.05 to 0.2 l/hr (claim 20), the claimed carbon-rich feedstock concentration (claims 24-27), and the claimed dry matter concentration (claim 29).
Varavinit teaches a method of producing single cell protein (SCP) from cassava starch in fermenter (Title) comprising batch and continuous cultivations (Abstract), wherein dilution rates ranging from 0.040 – 0.057 h-1 (p.381 col left – para 2), the amount of cassava is varied from 1%-5% (w/v) during experimentation, and a medium that contained 1% of substrate gave the fastest growth rate, the highest protein content of the product, and the maximum yield of biomass (p.380 col left – para 5, Table 1). In addition, Korz teaches a simple fed-batch technique using liquid feed medium and a pre-determined feeding rate to maintain carbon-limited growth during 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a low amount of substrate in the method of Gregory, since Gregory and Varavinit both disclose a method of producing protein from cassava starch, and Varavinit specifically discloses that a low amount of substrate gave a fastest growth rate, a highest protein content, and a maximum yield of biomass. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate carbon-limited conditions, since Korz discloses that excess carbon produces growth-inhibiting acidic by-products, and that cell mass concentration increase is achieved by controlling biomass accumulation at growth rates under carbon-limited conditions (Abstract). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the claimed carbon-rich feedstock by keeping the concentration below a concentration at which the toxicity of organic acids in the feedstock reduces the growth rate of a fungus. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the rate at which the feedstock is fed into a fermenter, since Gregory discloses a method of converting cassava starch to protein, and Varavinit discloses a method comprises performing .

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (Animal Feed Science and Technology. 1977;2:7-19. Cited on IDS) in view of Reade et al (Applied Microbiology. 1975;30(6):897-904. Cited on IDS), Iyayi et al (J. Food Technol Afr. 2001;6(4):116-118.), Varavinit et al (Starch. 1996;48:Nr.10.S.379-382. Cited on IDS), and Korz et al (Journal of Biotechnology. 1995;39:59-65.) as applied to claims 1 and 16-29 above, further in view of UNEP (UNEP. 2013;1-229.).
The references cited above do not teach the method wherein the biomass is recovered from the medium by the claimed drying methods (claims 30-34).
However, Gregory does teach the method comprises recovering the biomass from the medium. UNEP teaches technologies for converting waste agricultural biomass to energy (Title), wherein wet biomass materials can be dewatered prior to drying, which refers to the removal of 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dewater wet biomass materials use a belt filter press, to reduce biomass size by extrusion, and to dry extruded biomass use a belt dryer. Since UNEP discloses that dewatering wet feed stocks prior to thermal drying improves overall efficiency, that belt filter presses have lower capital, energy and operation and maintenance costs and have longer lives than centrifuges, and that belt dryer is a commonly used dryer. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the drying temperature, since UNEP discloses that drying is commonly practiced in the art of converting waste agricultural biomass to energy. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to dewater wet biomass materials use a belt filter press, to reduce biomass size by extrusion, and to dry extruded biomass use a belt dryer, with a reasonable expectation for successfully converting cassava starch to protein.

Response to Arguments
Applicant argues that the deposit evidence was submitted to the USPTO upon filing of the application on February 7, 2021.


Applicant argues that Gregory teaches away from growing Rhizomucor miehei at a temperature below 46°C in a nonaseptic process, that Varavinit explains C. eichhorniae is the preferred fungus to use in the process of Gregory and it has the most optimal growing conditions such as being able to grow well at pH of 3.8 and a temperature of 45°C and does not need to be grown under aseptic conditions.
These arguments are not found persuasive because “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (MPEP 2123) Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (MPEP 2141.02) In the instant case, applicants have not pointed to the specific teachings of the Gregory reference to show that the said reference actually “criticize, discredit or otherwise discourage” growing Rhizomucor miehei at a temperature below 46°C (note: rejected claim 1 requires a temperature higher than 45°C) in a nonaseptic process. Gregory does teach that growth at a temperature higher than 45°C inhibits possible yeast contaminants and avoids the necessity for refrigerated cooling, that growth at a low pH, about pH 3.5, inhibits possible bacterial contaminants, and that the combination of a high temperature and a low pH appear to make sterilization of the substrate and the maintenance of aseptic conditions unnecessary (p.8 

Applicant argues that Masheshwari does not teach a condition for the fermentation process wherein it is a carbon limited process. However, these arguments are moot in light of the new rejections above.

Applicant argues that UNEP fails to teach the recovery of fungal biomass as claimed.
These arguments are not found persuasive because UNEP does teach belt filter press removes residual water from wet biomass materials, wherein belt filter presses have lower capital, energy and operation and maintenance costs, and have longer lives than centrifuges, wet biomass materials can be dewatered prior to drying, which refers to the removal of all or part of the contained moisture from biomass as a liquid, wherein overall efficiency can often be improved by dewatering wet feed stocks prior to thermal drying, drying includes using dryers such as belt dryer, and biomass size reduction by extrusion is commonly practiced in the process, which read on the claimed drying method.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651